Citation Nr: 9909548	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-24 596	)	DATE
	)
	)
                                     
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to September 
1963.

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from an adverse rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, dated in May 1993.  That decision 
denied the veteran's claims for service connection for an 
injury to the third finger of the right hand, low blood 
pressure, tinnitus, and a disorder of the right knee.  The 
veteran appealed the denial of all of those issues, but later 
discontinued his appeal as to all but the claim for service 
connection for a right knee disorder.  The withdrawal of this 
issue occurred during the RO hearing of January 1996.

In the Board's decision of April 1997, the Board initially 
noted that the veteran had withdrawn all of the issues on 
appeal except for entitlement to service connection for a 
right knee disorder, and as to the remaining issue, noted 
that no competent evidence had been presented of a nexus 
between the veteran's current right knee disorder and the 
complaints of knee pain noted in service.  As a result of 
this finding, the Board determined that the veteran's claim 
was, therefore, not well grounded, and denied the claim.  

The appellant thereafter timely appealed the April 8, 1997 
Board determination to the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court").  The Court, in a Memorandum Decision in October 19, 
1998, reversed the Board's April 1997 decision to the extent 
that it determined that the appellant's claim for service 
connection for a right knee disorder was not well grounded, 
and in so doing, remanded the case for proceedings consistent 
with its decision.  

The Board further observes that in its Memorandum Decision, 
the Court noted that the appellant, on appeal, raised issues 
regarding the claims that he expressly abandoned at his 
January 1996 personal hearing as noted above.  Because such 
claims were not reasonably raised to the Board, the Court 
would not address them on appeal.  See Horowitz v. Brown, 5 
Vet. App. 217, 226 (1993); Herzog v. Derwinski, 2 Vet. 
App. 502, 503 (1992).  Similarly, to the extent that the 
appellant asserted, on appeal, claims of clear and 
unmistakable error (CUE), the Court also could not consider 
CUE claims that were raised before the Court for the first 
time.  See Russell v. Principi, 3 Vet. App. 310, 315 (1992) 
(en banc).  Consequently, the Board finds that the abandoned 
issues continue to be matters which are not appropriate for 
current appellate review.  

As for any claims for CUE as to the Board's April 1997 
decision, in light of the Court's reversal of the Board's 
decision, the Board finds that such a claim with respect to 
the denial by the Board of the claim for service connection 
for a right knee disorder would now be rendered moot. 


REMAND

As was noted previously, the October 1998 Memorandum Decision 
reversed the April 1997 Board decision to the extent that it 
determined that the appellant's claim for service connection 
for a right knee disorder was not well grounded, and remanded 
the matter for proceedings consistent with this decision.  
More specifically, after noting that Dr. E. had opined in a 
letter in February 1996, in essence, that the appellant's 
present disabilities were related to the pain that he had 
experienced since service, the Court held that the appellant 
had submitted a well-grounded claim under Savage v. Gober, 10 
Vet. App. 488 (1997), and remanded the matter to the Board 
for further proceedings, including the obtaining of a medical 
examination.  The Court further indicated that the examiner 
should opine as to the likelihood that the appellant's 
present right knee condition was related to his service and 
should take into consideration records of the appellant's 
prior medical examinations and treatment.  See Schroeder v. 
Brown, 6 Vet. App. 220, 225 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (fulfillment of statutory duty to 
assist includes conducting thorough and contemporaneous 
medical examination); 38 C.F.R. § 4.1 (1998); 38 C.F.R. 
§ 3.326 (1998).  

In the course of review by the Court, the veteran has 
submitted a May 1998 report from R. L. Jones, M.D.   This 
includes a statement that the veteran may have "intenal" 
(presumably internal) derangement of the right knee and that 
the symptoms of this disorder have been present since 1963.

With respect to the current status of the record, the Board 
conceded in 1997 for purposes of determining whether the 
first element of a well grounded claim had been satisfied 
that "satisfactory evidence" of a current disability was 
present.  The Board further noted, however, there was no 
definitive diagnosis of the knee disability.  On preliminary 
review, it appears that the diagnosis of any current right 
knee disability still remains unsettled.  Even the most 
recent medical opinion from Dr. Jones remains tentative as to 
the identity of any existing right knee disability.  This 
must be addressed on Remand.

Once a claim has been determined to be well grounded, the 
claim must be reviewed on the merits.  In a merits 
adjudication the RO and the Board are permitted and, in fact, 
are obligated, to render determinations as to the veteran's 
credibility with respect to his testimony and statements as 
to continuity of symptoms.  There is no indication of a lack 
of good faith on the part of the claimant in his testimony 
and the evidentiary assertions as to continuity of symptoms.  
Credibility and probative value, however, are not simply 
questions of whether a party believes his recollections of 
past events are truthful; they also involve an examination of 
whether the recollections are accurate.  This is particularly 
so where the span of time involved totals over thirty years.  
As was noted by the Court in Savage v. Gober, supra, while 
the regulation (38 C.F.R. § 3.303(b) (1998)) speaks in terms 
of continuity of symptoms, not continuity of treatment, the 
lack of continuity of treatment may be considered when the 
credibility of the assertions of continuity of symptoms is 
assessed on the merits.  Id. at 496.  In this regard, not 
only is the separation examination silent, there is a vast 
gap in the record of any clinical evidence to support the 
evidentiary assertions of continuity of symptoms for a period 
in excess of thirty years.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of medical treatment 
for any right knee disorder.  Any medical 
records other than those now on file 
pertaining to treatment for any right 
knee disorder should be obtained and 
associated with the claims folder.  The 
Board notes that, although the veteran 
previously has reported that he received 
no medical treatment for the knee after 
separation from service and prior to 
about 1993, if he should now recall any 
pertinent treatment, it would be highly 
important that the records of such 
treatment be submitted into the record.

2.  Preferably after (1) is accomplished, 
but not contingent upon the development 
of additional records, the RO should 
arrange for an examination of the veteran 
by an appropriate physician.  The 
veteran's claims file and this remand 
must be made available to the examiner 
for review.  Following the examination 
and a review of the record, the physician 
should formulate responses to the 
following:

What is the correct diagnostic 
classification of any current right knee 
disability?  

With respect to any current right knee 
disability, and taking into consideration 
records of the knee disorder identified 
in service as well as the post-service 
medical examinations and treatment, what 
is the degree of medical probability that 
such right knee disability is causally 
related to the veteran's period of active 
service?  In addressing this question, 
the examiner should first provide a 
response based upon his or her 
conclusions as to what the record shows 
as to the history of the disability as 
reflected by the clinical records in 
service and post service and the 
statements of medical history provided by 
the veteran as to a continuity of 
manifestations of a knee disability 
between the documented treatment in 
service and the initial documented post 
service treatment.  In the alternative, 
the examiner should indicate whether any 
different conclusion would be indicated 
if the premise was that the correct 
medical history is that, following the 
period of acute manifestations of a knee 
disorder over the period of March to June 
1963, the knee was asymptomatic at the 
time of separation from service and there 
was not a continuity of symptoms between 
1963 and the initial post service medical 
treatment in about 1993.

If the physician can not answer any of 
the above questions without resort to 
speculation, the physician should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
right knee disorder.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 8 -


